Title: John Adams to Isaac Smith Jr., 1771
From: Adams, John
To: Smith, Isaac Jr.


     
      
       1771
      
     
     P.S. There is another Gentleman whose History and Character I want to know more of, than I do at present, I mean Dr. Arthur Lee. These Things however in Confidence. If you should stay in London this Winter, and have not been introduced to him and Dr. Franklin, and have a Desire to be acquainted with those Gentlemen or Either of them, I believe I could procure you Letters to them from Gentlemen here, whose Recommendations they would probably respect.
     Am very glad to hear that Governor Bernard has removed to Lincolnshire. Could wish him much farther removed from the Capacity of doing Mischief. The Instructions to Mr. Hutchinson are such as give us no Prospect of Peace and Harmony here. Nothing but Resentment and Disaffection can proceed from such Measures. One of them, the Dissallowance of the Grants to our Agents, seems very cruel indeed. The Language of it is, that the People shall have no possible Way of conveying their Complaints or sentiments to the Royal Ear. In Times of oppression, from a Ministry or a Governor, We can have no Man to present a Petition, or Complaint to the Throne, but one, whom the Governor or Minister shall approve. And We may depend, upon it, that none but a Tool of both, one fitted to defeat as far as shall lie in his Power the very Petition that he shall be directed to present, will ever be approved. We know
      not how Britons, on that side of the Atlantic, may think of such severe Treatment of Americans, but if the Throats of one Million, of good subjects may be gagged, We can conceive of no Reason why the Throats of Eight Millions may not—and, it does not require a surgeon to foresee that a Mortification of a Finger if neglected will soon spread itself, to the Heart and the Lungs.
     It gives me, my Friend extream Concern to perceive the Tendency of these unkind Measures. I see that my Countrymen the Americans have not the Virtue, the Fortitude, the Magnanimity, to resist these Encroachments, now in the Beginning of them, to a decisive Effect. I see that there is not Wisdom, Justice, and Moderation in the Mother Country, to desist voluntarily from such Attempts to make inroads upon Us—and therefore a trimming, jealous, invidious system of Conduct will be held by both, untill the Period shall arrive that an entire Allienation of Affection and a total Opposition of Interests shall take Place, And War and Desolation shall close the melancholly Prospect. Out of such Desolations, Glory and Power, and Wonders may arise, to carry on the Designs of Providence.
     But I restrain, perhaps a visionary, enthusiastic Pen. You and I shall be saints in Heaven I hope before the Times, We dream of. But our Grandsons may perhaps think this cannonical Prophecy.
     What a Pity it is, that the seeds of such Divisions and Jealousies should be sown, only to gratify the Ravenous Cravings of a very few Ravens, Cormorants and Vultures.
     
     But I am writing Politicks to you, who detest them.
     If you see my old Friend Mr. John Boylstone, please to make my most respectfull Compliments to him.
    